892 F.2d 1048
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Randal N. WIIDEMAN, Plaintiff-Appellant,v.Janet BAUMANN, Defendant-Appellee.
No. 87-1995.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 15, 1989.*Decided Jan. 2, 1990.

Before BARNES, WALLACE and SKOPIL, Circuit Judges.


1
MEMORANDUM**


2
Randal N. Wiideman, a Nevada state prisoner, appeals pro se and in forma pauperis the district court's dismissal of his 42 U.S.C. § 1983 action.   The district court determined that Wiideman's action was frivolous and that he failed to state a claim.   Our review is de novo.   Noll v. Carlson, 809 F.2d 1446, 1447 (9th Cir.1987) (failure to state a claim);   Rizzo v. Dawson, 778 F.2d 527, 530 (9th Cir.1985) (frivolousness).   We affirm.


3
Wiideman contends that he was entitled to a hearing before being denied a job at the prison law library.   Although he concedes that he has no entitlement right to such employment, he argues that the denial of the job was additional punishment for a disciplinary infraction that could not be imposed without a hearing.   We reject Wiideman's due process argument.   Due process requires only that a prisoner be notified of the charges against him and that he be given an opportunity to respond.   Wolff v. McDonnell, 418 U.S. 539, 563-67 (1974).   The prison regulations do not require that Wiideman receive notice of all possible collateral consequences of his infraction.   Since Wiideman received all the process due to him, the district court properly dismissed the action on that ground.


4
We also agree with the district court that Wiideman's claim is frivolous because it "lacks an arguable basis either in law or in fact."   See Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).   Because no amendment could have cured the deficiencies in Wiideman's complaint, dismissal without leave to amend was appropriate.   See Tripati v. First Nat. Bank & Trust, 821 F.2d 1368, 1370 (9th Cir.1987).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3